DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022, has been entered.
 
Claims 1-14 are pending in this office action and presented for examination. Claims 1-4, 6, and 10-14 are newly amended, and claim 15 is newly cancelled, by the RCE received July 14, 2022.

Claim Objections
Claims 2-13 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 1, the comma should be removed for grammatical clarity and in view of the method, rather than the microprocessor, comprising the steps from line 3 onwards.
Claims 3-13 are objected to for failing to alleviate the objection of claim 2 above.

In claim 11, line 15, “triggering” should be “trigger” for grammatical clarity.
In claim 11, line 16, “reporting” should be “report” for grammatical clarity.
Claim 12 is objected to for failing to alleviate the objections of claim 11 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each instruction to be protected being one of immediately preceded and followed by a construction instruction, the construction instruction, when executed, constructs a value of the signature associated with the basic block, execution of each construction instruction by the microprocessor modifying the value of the signature associated with the basic block in a predetermined manner” in lines 8-12. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether a construction instruction “constructs” a value (such that the value is the end result of executing the construction instruction) or “modifies” a value (such that the value is that which is input to, rather than that which is the end result of, executing the construction instruction). For example, it is unclear as to whether there are multiple values of the signature for each basic block, given the multiple construction instructions corresponding to each instruction to be protected. Note that claim 1 further recites “a constructed value” in line 15, and “the constructed … [value]” in line 21. Note that claim 1 further recites “a construction instruction that, when executed, modifies the value of the signature associated with this basic block” in lines 37-38.
Claim 1 recites the limitation “triggers a comparison of a constructed value of the signature associated with the preceding basic block with an expected value of the signature determined during generation of the machine code and, triggers a comparison of a constructed value of the signature associated with the preceding basic block with an expected value of the signature determined during generation of the machine code” in lines 15-20. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether this limitation is conveying that two distinct comparisons are triggered, are whether the language associated with one comparison being triggered has been inadvertently duplicated.
Claim 1 recites the limitation “the constructed and expected values” in line 21. However, it is indefinite as to whether the antecedent basis for this limitation is a) a constructed value as recited in claim 1, line 15, and an expected value as recited in claim 1, line 16; b) a constructed value as recited in claim 1, line 15, and an expected value as recited in claim 1, line 19; c) a constructed value as recited in claim 1, line 18, and an expected value as recited in claim 1, line 16; d) a constructed value as recited in claim 1, line 18, and an expected value as recited in claim 1, line 19;  or e) the constructed values as recited in claim 1, line 15, and claim 1, line 18, and the expected values as recited in claim 1, line 16, and claim 1, line 19. 
Claim 14 is rejected for failing to alleviate the rejections of claim 1 above. 

Claim 2 recites the limitation “the value of the signature of the basic block” in lines 15-16. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this value is supposed to be the same as or different from “a constructed value of the signature” as recited in claim 2, lines 13-14. To any extent to which this value is supposed to be the same as “a constructed value of the signature” as recited in claim 2, lines 13-14, it would be indefinite as to whether a construction instruction generates a constructed value (such that the constructed value is the end result of executing the construction instruction) or “modifies” a constructed value (such that the constructed value is that which is input to, rather than that which is the end result of, executing the construction instruction). It is further unclear as to whether there are multiple values of the signature for each basic block, given the multiple construction instructions corresponding to each instruction to be protected.
Claim 2 recites the limitation “the execution of the machine code” in line 17. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 2, line 24; claim 6, lines 10-11; claim 6, line 16; claim 10, line 4; and claim 11, line 16. 
Claim 2 recites the limitation “the value of the signature associated with the basic block” in line 34. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this value is supposed to be the same as or different from “a constructed value of the signature” as recited in claim 2, lines 13-14. Note that claim 3 recites the similar limitation “the value of the signature associated with each basic block” in lines 3-4.
Claims 3-13 are rejected for failing to alleviate the rejections of claim 2 above.

Claim 4 recites the limitation “the constructed value of the signature of the first preceding basic block” is recited in lines 8-9. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 2 recites a constructed value of the signature “associated with” the basic block. Examiner further notes that it would otherwise be further unclear as to which constructed value of the multiple constructed values (each generated by a different construction instruction protecting a different instruction to be protected; see claim 2, lines 12-14) is being referred to by the aforementioned limitation of claim 4. Note that the similar limitation “the constructed value of the signature” is recited in claim 4, lines 9-10. 
Claim 4 recites the limitation “an anticipated value for the signature of a basic block being equal to the constructed value of the signature when only the construction instructions associated with the instructions to be protected in the basic block are executed by the microprocessor” in lines 9-11. However, it is indefinite as to whether the limitation is conveying that the anticipated value will not be equal to the constructed value when the instructions to be protected in the basic block are also executed by the microprocessor. 
Claim 4 recites the limitation “the constructed value of the signature of the second preceding basic block” is recited in lines 15-16. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 2 recites a constructed value of the signature “associated with” the basic block. Examiner further notes that it would otherwise be further unclear as to which constructed value of the multiple constructed values (each generated by a different construction instruction protecting a different instruction to be protected; see claim 2, lines 12-14) is being referred to by the aforementioned limitation of claim 4. 
Claim 4 recites the limitation “anticipated values of the signatures of the first and second preceding basic blocks” is recited in lines 19-20. However, it is indefinite as to whether the aforementioned recited anticipated values are the same as the previously recited limitations “an anticipated value for the signature of the second preceding basic block” (in claim 4, lines 7-8) and “an anticipated value for the signature of the first preceding basic block” (in claim 4, lines 14-15) collectively. If the same, antecedent basis language (and using “for” rather than “of”) should be used for clarity.

Claim 5 recites the limitation “the value of the signature associated with the basic block” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this value is supposed to be the same as or different from any of “a constructed value of the signature associated with the basic block” in claim 2, lines 13-14, and “the value of the signature of the basic block” in claim 2, lines 15-16. If so, Examiner further notes that it is also unclear as to which value of the signature (each generated by a different construction instruction protecting a different instruction to be protected; see claim 2, lines 12-14) is being referred to by the aforementioned limitation of claim 5.

Claim 6 recites the limitation “the reporting of a third fault” in line 16. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 7 is rejected for failing to alleviate the rejection of claim 6 above.

Claim 11 recites the limitation “execution of the first secure function” in line 10. However, it is indefinite as to whether this limitation is the same as or different from “execution of the first secure function” in claim 11, line 7. If the same, antecedent basis language should be used for clarity.
Claim 11 recites the limitation “the expected value” in line 15. However, it is indefinite as to whether this limitation has antecedent basis to “an expected value” in claim 2, line 21, or “an expected value” in claim 11, line 14.
Claim 12 is rejected for failing to alleviate the rejections of claim 11 above.

Claim 12 recites the limitation “the expected value” in lines 8-9. However, it is indefinite as to whether the antecedent basis for this limitation is “an expected value” in claim 2, line 21; “an expected value” in claim 11, line 14; or “an expected value” in claim 12, line 7. 

Response to Arguments
Applicant on page 12 argues: “In response to the Advisory Action the present submission is prepared to correctly amend the Title and have the claim changes presented in the Amendment filed on June 14, 2022 entered. Approval of the new Title and entry of the above claim changes are respectfully requested. The remarks below were submitted in the June 14, 2022 response.”
In view of the aforementioned correctly amended title, the previously presented objection to the title is withdrawn.

Applicant on page 12 argues: “For example, Claims 1 and 2 are amended to clarify the construction instruction as an instruction which, when executed, constructs a value of the signature.”
However, Examiner submits that the aforementioned subject matter, in the context of the remaining limitations of claims 1 and 2, raises indefinite issues. For example, claim 1 recites that execution of each construction instruction modifies the value of the signature. Therefore, it is unclear as to whether a construction instruction “constructs” a value (such that the value is the end result of executing the construction instruction) or “modifies” a value (such that the value is that which is input to, rather than that which is the end result of, executing the construction instruction). For example, claim 1 recites multiple construction instructions (by there being multiple instructions to be protected); it is unclear as to whether it follows that there are multiple values of the signature for each basic block. 

Applicant on page 12 argues: ‘Claims 1 and 14 are amended to delete "systematically."’
In view of the aforementioned amendments, the associated previously presented rejections directed to the aforementioned language is withdrawn. 

Applicant on page 12 argues: “Claims 1, 2, 6, 11 and 12 are amended to distinguish the faults and the reporting or not reporting of the faults.”
In view of the aforementioned amendments, the associated previously presented rejections directed to the aforementioned subject matter is withdrawn. However, the amendments in one case appears to introduce an additional indefinite issue — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 12 argues: “Claims 6 and 11 are amended to clarify the values being compared.”
Most associated previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the aforementioned amendments to the claims. However, at least one associated previously presented rejection under 35 U.S.C. §112(b) remains applicable, and in at least one case the aforementioned amendments to the claims appear to introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 12 argues: “Claim 14 is amended to recite the microprocessor being part of the device and to provide antecedent basis for elements previously recited in Claim 1.”
In view of the aforementioned amendment, the associated previously presented rejections directed to the aforementioned subject matter are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182